In a proceeding instituted pursuant to article 78 of the Civil Practice Act, order directing appellants to audit, allow and cause to be paid to petitioner certain school taxes collected from petitioner during the years 1922 to 1925, inclusive, and thereafter judicially declared to have been levied upon illegal special franchise assessments, and judgment entered thereon for costs allowed by said order, unanimously affirmed, with fifty dollars costs and disbursements. No opinion. Present — Lazansky, P, J., Hagarty, Carswell, Johnston and Adel, JJ.